Case 8:19-cv-01709-DOC-ADS Document 1 Filed 09/06/19 Page 1 of 13 Page ID #:1



 1 Seth M. Lehrman (178303)
     seth@epllc.com
 2 EDWARDS POTTINGER LLC
     425 North Andrews Avenue, Suite 2
 3 Fort Lauderdale, FL 33301
     Telephone: 954-524-2820
 4 Facsimile: 954-524-2822

 5 Attorneys for Plaintiff
     Retina Associates Medical Group, Inc.
 6

 7                           UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9                                     SOUTHERN DIVISION
10 RETINA ASSOCIATES MEDICAL
     GROUP, INC., individually and on behalf
11 of all others similarly situated,

12         Plaintiff,                              CLASS ACTION
13 v.
                                                   JUNK-FAX COMPLAINT

14 SCIENTIAE, LLC, and MONTEFIORE                  JURY TRIAL DEMANDED
     MEDICINE ACADEMIC HEALTH
15 SYSTEM, INC., f/k/a ALBERT
     EINSTEIN COLLEGE OF MEDICINE,
16 INC., d/b/a ALBERT EINSTEIN

17
     COLLEGE OF MEDICINE,

18         Defendants.
19

20

21                      CLASS ACTION JUNK-FAX COMPLAINT
22         1.     Plaintiff Retina Associates Medical Group, Inc., individually and on
23 behalf of all others similarly situated, brings this class action under Rule 23 of the

24 Federal Rules of Civil Procedure against Defendant Scientiae, LLC, and Defendant

25 Montefiore Medicine Academic Health System, Inc., f/k/a Albert Einstein College of

26 Medicine, Inc., d/b/a Albert Einstein College of Medicine for their violations of the

27 Telephone Consumer Protection Act, 47 U.S.C. § 227 (TCPA), and the regulations

28 promulgated thereunder.


                                               1
Case 8:19-cv-01709-DOC-ADS Document 1 Filed 09/06/19 Page 2 of 13 Page ID #:2



 1                             JURISDICTION AND VENUE
 2        2.     This Court has federal question subject matter jurisdiction pursuant to 28
 3 U.S.C. § 1331 and 47 U.S.C. § 227.

 4        3.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2),
 5 because a substantial part of the events or omissions giving rise to the claims in this

 6 case occurred in this District.

 7        4.     The Court has personal jurisdiction over Defendants because they conduct
 8 business in this state, including substantial business in this district, and Defendants

 9 have committed tortious acts within this state, including conversion of fax recipients’

10 paper, ink, toner, fax lines, and employee time.

11                                        PARTIES
12        5.     Plaintiff Retina Associates Medical Group, Inc., is a citizen of the State of
13 California and has its principal place of business in Orange County, California.

14        6.     Defendant Scientiae, LLC (Scientiae), is New York limited liability
15 company in good standing with the New York Department of State and Scientiae has

16 its principal place of business in New York.

17        7.     Defendant Montefiore Medicine Academic Health System, Inc., f/k/a
18 Albert Einstein College of Medicine, Inc. d/b/a Albert Einstein College of Medicine

19 (Einstein) is New York corporation in good standing with the New York Department

20 of State and Einstein has its principal place of business in New York.

21        8.     Defendants, directly or through other persons acting on their behalf,
22 conspired to, agreed to, contributed to, assisted with, or otherwise caused the wrongful

23 acts and omissions, including the dissemination of the junk faxes that are the subject

24 matter of this Complaint.

25              THE TCPA AND CORRESPONDING REGULATIONS
26        9.     The Telephone Consumer Protection Act of 1991 (TCPA), Pub. L. 102-
27 243, § 3(a), added Section 227 to Title 47 of the United States Code, 47 U.S.C. § 227.

28


                                                 2
Case 8:19-cv-01709-DOC-ADS Document 1 Filed 09/06/19 Page 3 of 13 Page ID #:3



 1        10.    In pertinent part, 47 U.S.C. § 227(b) provides “[i]t shall be unlawful for
 2 any person within the United States, or any person outside the United States if the

 3 recipient is within the United States . . . to use any telephone facsimile machine,

 4 computer, or other device to send an unsolicited advertisement to a telephone facsimile

 5 machine.”

 6        11.    An “unsolicited advertisement” is defined in the TCPA as “any material
 7 advertising the commercial availability or quality of any property, goods, or services

 8 which is transmitted to any person without that person’s prior express invitation or

 9 permission.” 47 U.S.C. § 227(a)(5).           Under TCPA regulations, “[t]he term
10 advertisement means any material advertising the commercial availability or quality of

11 any property, goods, or services.” 47 C.F.R. § 64.1200(f)(1).

12        12.    In enacting 47 U.S.C. § 227(b), Congress concluded that a prohibition on
13 unsolicited facsimile advertisements is “the minimum necessary to protect unwilling

14 recipients from receiving fax messages that are detrimental to the owner's uses of his or

15 her fax machine.” S. Rep. No. 178, 102d Cong., 1st Sess. 6 (1991), 1991 U.S.C.C.A.N

16 1969, 1975-76 (emphasis added).

17        13.    Under the TCPA and 47 C.F.R. § 64.1200(a)(3)(iii), the opt-out notice
18 required for all unsolicited facsimile advertisements must meet the following criteria:

19        (A)    The notice is clear and conspicuous and on the first page of the
20        advertisement;
21        (B)    The notice states that the recipient may make a request to the sender of
22               the advertisement not to send any future advertisements to a telephone
23               facsimile machine or machines and that failure to comply, within 30 days,
24               with such a request meeting the requirements under paragraph (a)(4)(v) of
25               this section is unlawful;
26        (C)    The notice sets forth the requirements for an opt-out request under
27               paragraph (a)(4)(v) of this section;
28        (D)    The notice includes--

                                                3
Case 8:19-cv-01709-DOC-ADS Document 1 Filed 09/06/19 Page 4 of 13 Page ID #:4



 1               (1) A domestic contact telephone number and facsimile machine number
 2               for the recipient to transmit such a request to the sender; and
 3               (2) If neither the required telephone number nor facsimile machine
 4               number is a toll-free number, a separate cost-free mechanism including a
 5               Web site address or e-mail address, for a recipient to transmit a request
 6               pursuant to such notice to the sender of the advertisement. A local
 7               telephone number also shall constitute a cost-free mechanism so long as
 8               recipients are local and will not incur any long distance or other separate
 9               charges for calls made to such number; and
10        (E)    The telephone and facsimile numbers and cost- mechanism identified in
11               the notice must permit an individual or business to make an opt-out
12               request 24 hours a day, 7 days a week.
13        14.    Senders of unsolicited faxed advertisements must fully comply with the
14 opt-out notice requirements of 47 C.F.R. § 64.1200(a)(4)(iii).

15              DEFENDANTS’ UNLAWFUL COURSE OF CONDUCT
16        15.    Upon information and belief, Defendants have in the past four years
17 systematically and under a uniform policy and procedure sent or arranged to be sent

18 hundreds, or thousands, of fax advertisements, advertising the commercial availability

19 or quality of any property, goods, or services, to fax machines or computers to fax

20 machines throughout the United States, including those of Plaintiff and Class

21 Members, and those faxes lacked the opt-out notice as required by the TCPA.

22        16.    The fax advertisements that Defendants caused to be sent contain
23 preprinted, standardized text and format.

24        17.    Defendants’ advertising by fax was not sporadic or unorganized, but
25 instead was part of a well-organized mass advertising tactic and campaign.

26        18.    Each fax advertisement sent to Plaintiff and, upon information and belief,
27 to each Class Member routinely failed to include the opt-out notice required by the

28 TCPA and its regulations.


                                                4
Case 8:19-cv-01709-DOC-ADS Document 1 Filed 09/06/19 Page 5 of 13 Page ID #:5



 1         19.   An exemplar of one of the fax advertisements that Defendants have sent
 2 or caused to be sent to Plaintiff and Class Members is attached hereto as Exhibit A.

 3         20.   The opt out-notice must advise that “the recipient may make a request to
 4 the sender of the advertisement not to send any future advertisements to a telephone

 5 facsimile machine or machines and that failure to comply, within 30 days, with such a

 6 request meeting the requirements under paragraph [47 C.F.R.§ 64.1200] (a)(4)(v) of

 7 this section is unlawful.” See 47 C.F.R. § 64.1200(a)(4)(iii)(B).

 8         21.   Exhibit A does not include the mandatory disclosure indicating how a
 9 recipient must opt out of receiving future facsimile advertisements as set forth in 47

10 C.F.R.§ 64.1200(a)(4)(iii)(C) and (4)(v) and does not include “[a] domestic contact

11 telephone number and facsimile machine number for the recipient to transmit such a

12 request to the sender,” as required by 47 C.F.R.§ 64.1200(a)(4)(iii)(D)(1)-(2).

13         22.   Upon information and belief, Defendants’ sending of the foregoing Fax
14 and others, or Defendants’ causing them to be sent, was conscious and deliberate.

15 Defendants either directly participated in sending the faxes themselves or an agent or

16 contractor or third party did so on Defendants’ behalf with Defendants’ knowledge.

17         23.   Upon information and belief, Defendants’ sending of the faxes or their
18 causing them to be sent was performed without due care; with reckless disregard

19 concerning the rights and obligations under the TCPA; or when Defendants had reason

20 to know, or should have known, that theirs conduct or the conduct of those acting on

21 their behalf could constitute a violation of the statute.

22         24.   Upon information and belief, Defendants’ course of conduct set out above
23 is ongoing and adverse to the public interest and the policies underlying the TCPA.

24 Unless enjoined and restrained by an order of this Court, Defendants will continue to

25 engage in the unlawful acts and practices set out herein. Such actions and conduct by

26 Defendant have violated the TCPA rights of Plaintiff and Class Members and

27 Defendants’ duties to them under the TCPA, and unless enjoined by the Court

28 Defendants will continue to aggrieve Plaintiff and Class Members in the future.


                                                 5
Case 8:19-cv-01709-DOC-ADS Document 1 Filed 09/06/19 Page 6 of 13 Page ID #:6



 1              FACTS CONCERNING THE REPRESENTATIVE PLAINTIFF
 2        25.    Plaintiff still has and had, at all relevant times to this action, telephone
 3 facsimile service at (714) 633-7470 at its place of business in Orange, California.

 4 Plaintiff receives facsimile transmissions (faxes) at this number, using a telephone

 5 facsimile machine (fax machine).

 6        26.    On or about April 29, 2019, Defendants, without Plaintiff’s express
 7 invitation or permission, arranged for or caused a telephone facsimile machine,

 8 computer, or other device to send an unsolicited fax advertisement, advertising the

 9 commercial availability or quality of any property, goods, or services, to Plaintiff’s fax

10 machine located at its principal place of business. A copy of the fax advertisement is

11 attached hereto as Exhibit A and is incorporated herein by reference.

12        27.    Exhibit A advertised an injection workshop in Los Angeles for $299
13 whereby CME (Continuing Medical Education) could be earned.

14        28.    Exhibit A contains a Designation Statement, which states in part, “Albert
15 Einstein College of Medicine designates this live activity for a maximum of 4.0 AMA

16 PRA Category 1 CreditsTM.”

17        29.    Exhibit A indicates contains this statement: “This activity is jointly
18 provided by Albert Einstein College of Medicine and Scientiae, LLC.”

19        30.    Exhibit A mentions Einstein more than a dozen times.
20        31.    Exhibit A was unsolicited in that Defendants sent it to Plaintiff without
21 Plaintiff’s express invitation or permission.

22        32.    Exhibit A lacks the opt-out notice required by the TCPA.
23        SCIENTIATE WAS SUED IN 2010 FOR SENDING JUNK FAXES
24        33.    Exhibit A was not the only unsolicited fax advertisement, lacking a proper
25 opt-out notice, transmitted from Defendants to Plaintiff in the past four years.

26        34.    Scientiae has been aware of the TCPA as far back as 2010.
27

28


                                                 6
Case 8:19-cv-01709-DOC-ADS Document 1 Filed 09/06/19 Page 7 of 13 Page ID #:7



 1         35.    Scientiae was previously sued in a TCPA junk-fax case in 2010 in the
 2 United States District Court for Northern District of Illinois, in Forys, Birn &

 3 Associates, P.C. v. Scientiae, LLC, et al., No. 1:10-cv-00813 (“Illinois Junk-Fax Case).

 4         36.    True copies of three of the faxes attached to the plaintiff’s amended
 5 complaint in the Illinois Junk-Fax case are attached as Exhibits B, C, and D.

 6         37.    Exhibits B, C, and D had opt-out notices that each contained a telephone
 7 number to call and a fax number to use to be removed from Scientiae’s list.

 8         38.    On June 8, 2010, the plaintiff in the Illinois Junk-Fax Case and Scientiae
 9 jointly filed a stipulation, voluntarily dismissing the case with prejudice as to Scientiae,

10 presumably because Scientiae paid to settle the case.

11         39.    Getting caught once and sued in federal court was not a sufficient
12 deterrent to keep Scientiae from violating the TCPA; rather, Scientiae continued

13 sending junk faxes but changed its practices for the worse, removing its opt-out notices

14 from the faxes altogether, as demonstrated by Exhibit A.

15                              CLASS ACTION ALLEGATIONS
16         40.    Plaintiff brings this class action under Rule 23(a), (b)(2), and (b)(3) of the
17 Federal Rules of Civil Procedure on behalf of itself and of a similarly situated “Class”

18 or “Class Members” defined as:

19         All persons in the United States who (1) on or after four years prior to the
           filing of this action, (2) were sent a telephone facsimile message of
20         material advertising the commercial availability or quality of any property,
21         goods, or services by or on behalf of Defendants, (3) with respect to whom
           Defendants cannot provide evidence of prior express invitation or
22         permission for the sending of such faxes, and (4) with whom Defendants
           do not have an established business relationship, and (5) which (a) did not
23         display a clear and conspicuous opt-out notice on the first page stating that
24
           the recipient may make a request to the sender of the advertisement not to
           send any future advertisements to a telephone facsimile machine or
25         machines and that failure to comply, within 30 days, with such a request
           meeting the requirements under 47 C.F.R. § 64.1200(a)(4)(v) is unlawful,
26         (b) lacked a domestic contact telephone number for sending the opt-out
           request, or (c) lacked a facsimile number for sending the opt-out request.
27

28         Excluded from the Class Defendants, their employees, agents, and
           members of the federal judiciary.
                                                  7
Case 8:19-cv-01709-DOC-ADS Document 1 Filed 09/06/19 Page 8 of 13 Page ID #:8



 1

 2         41.    This action has been brought and may properly be maintained as a class
 3 action against Defendants pursuant to Rule 23 of the Federal Rules of Civil Procedure

 4 because there is a well-defined community of interest in the litigation and the proposed

 5 Class is easily ascertainable. Plaintiff reserves the right to amend the Class definition if

 6 discovery and further investigation reveal that any Class should be expanded or

 7 otherwise modified.

 8         42.    Numerosity: At this time, Plaintiff does not know the exact number of
 9 Class Members, but among other things, given the nature of the claims and that

10 Defendants’ conducted consisted of a standardized fax campaign and widely

11 disseminated standardized fax electronically sent to particular telephone numbers,

12 Plaintiff believes, at a minimum, there are hundreds of Class Members. Plaintiff

13 believes that the Class is so numerous that joinder of all members of the Class is

14 impracticable and the disposition of their claims in a class action rather than

15 incremental individual actions will benefit the Parties and the Court by eliminating the

16 possibility of inconsistent or varying adjudications of individual actions.

17         43.    Upon information and belief, a more precise Class size and the identities
18 of the individual members thereof are ascertainable through Defendants’ records,

19 including, but not limited to Defendants’ fax and marketing records.

20         44.    Members of the Class may additionally or alternatively be notified of the
21 pendency of this action by techniques and forms commonly used in class actions, such

22 as by published notice, e-mail notice, website notice, fax notice, first class mail, or

23 combinations thereof, or by other methods suitable to this class and deemed necessary

24 or appropriate by the Court.

25         45.    Existence and Predominance of Common Questions of Fact and Law:
26 There is a well-defined community of common questions of fact and law affecting the

27 Plaintiff and members of the Class. Common questions of law or fact exist as to all

28 members of the Class and predominate over the questions affecting individual Class


                                                  8
Case 8:19-cv-01709-DOC-ADS Document 1 Filed 09/06/19 Page 9 of 13 Page ID #:9



 1 members. These common legal or factual questions include, but are not limited to, the

 2 following:

 3        (a)    Whether Defendants or someone acting on Defendants’ behalf sent fax
 4        advertisements promoting the commercial availability or quality of any property,
 5        goods, or services to Plaintiff and Class Members and the legal relationship
 6        between Defendants and any person sending those faxes on Defendants’ behalf;
 7        (b)    Whether the fax advertisements sent to Plaintiff and Class Members were
 8        sent via mass or organized advertising campaigns and how Defendants acquired
 9        the names and fax numbers of Plaintiff and Class Members;
10        (c)    Whether the fax advertisements sent to Plaintiff and Class Members
11        contained the opt-out notice required by the TCPA and its regulations;
12        (d)    Whether the fax advertisements sent to Plaintiff and Class Members
13        violate the TCPA and its regulations;
14        (e)    Whether Defendants willfully or knowingly violated the TCPA or the
15        rules prescribed under it;
16        (f)    Whether Plaintiff and the members of the Class are entitled to statutory
17        damages, treble damages, and attorney fees and costs for Defendants’ acts and
18        conduct;
19        (g)    Whether Plaintiff and members of the Class are entitled to statutory
20        damages per facsimile or per violation of the TCPA and its regulations; and
21        (h)    Whether Plaintiff and members of the Class are entitled to a permanent
22        injunction enjoining Defendants from continuing to engage in its unlawful
23        conduct.
24        46.    One or more questions or issues of law or fact regarding Defendants’
25 liability are common to all Class Members and predominate over any individual issues

26 that may exist and may serve as a basis for class certification under Rule 23(c)(4).

27

28


                                               9
Case 8:19-cv-01709-DOC-ADS Document 1 Filed 09/06/19 Page 10 of 13 Page ID #:10



  1         47.    Typicality: Plaintiff’s claims are typical of the claims of the members of
  2 the Class. The claims of the Plaintiff and members of the Class are based on the same

  3 legal theories and arise from the same course of conduct that violates the TCPA.

  4         48.    Plaintiff and members of the Class each received at least one fax
  5 advertisement, advertising the commercial availability or quality of any property,

  6 goods, or services, which contained no purported opt-out notice, which Defendants

  7 sent or caused to be sent to Plaintiff and the members of the Class.

  8         49.    Adequacy of Representation: Plaintiff is an adequate representative of
  9 the Class because Plaintiff’s interests do not conflict with the interests of the members

 10 of the Class. Plaintiff will fairly, adequately and vigorously represent and protect the

 11 interests of the members of the Class and has no interests antagonistic to the members

 12 of the Class. Plaintiff has retained counsel competent and experienced in litigation in

 13 the federal courts, TCPA litigation, and class-action litigation.

 14         50.    Superiority: A class action is superior to other available means for the
 15 fair and efficient adjudication of the claims of the Class. While the aggregate damages

 16 which may be awarded to the members of the Class are likely to be substantial, the

 17 damages suffered by individual members of the Class are relatively small. As a result,

 18 the expense and burden of individual litigation makes it economically infeasible and

 19 procedurally impracticable for each member of the Class to individually seek redress

 20 for the wrongs done to them. Plaintiff does not know of any other litigation concerning

 21 this controversy already commenced against Defendants by any member of the Class.

 22 The likelihood of the individual members of the Class prosecuting separate claims is

 23 remote. Individualized litigation would also present the potential for varying,

 24 inconsistent or contradictory judgments, and would increase the delay and expense to

 25 all parties and the court system resulting from multiple trials of the same factual issues.

 26 In contrast, the conduct of this matter as a class action presents fewer management

 27 difficulties, conserves the resources of the parties and the court system, and would

 28 protect the rights of each member of the Class. Plaintiff knows of no difficulty to be


                                                  10
Case 8:19-cv-01709-DOC-ADS Document 1 Filed 09/06/19 Page 11 of 13 Page ID #:11



  1 encountered in the management of this action that would preclude its maintenance as a

  2 class action.

  3        51.      Class-Wide Injunctive Relief and Rule 23(b)(2): Moreover, as an
  4 alternative to or in addition to certification of the Class under Rule 23(b)(3), class

  5 certification is warranted under Rule 23(b)(2) because Defendants have acted on

  6 grounds generally applicable to Plaintiff and members of Class, thereby making

  7 appropriate final injunctive relief with respect to Plaintiff and Class Members as a

  8 whole. Plaintiff seeks injunctive relief on behalf of Class Members on grounds

  9 generally applicable to the entire Class in order to enjoin and prevent Defendants’

 10 ongoing violations of the TCPA, and to order Defendants to provide notice to them of

 11 their rights under the TCPA to statutory damages and to be free from unwanted faxes.

 12                                        COUNT I
 13
                              Telephone Consumer Protection Act
                                 (Violation of 47 U.S.C. § 227)
 14

 15        52.      Plaintiff incorporates by reference all of the allegations from above.

 16        53.      Plaintiff brings this action individually and on behalf of the Class defined

 17 above against Defendants for violation of the TCPA and the rules prescribed under it

 18 by the FCC.

 19        54.      At all times material to this action, Defendants were each a person that

 20 used or caused to be used a “telephone facsimile machine, computer, or other device”

 21 to send, to a “telephone facsimile machine” an “unsolicited advertisement” or an

 22 “advertisement” within the meaning of the TCPA and its regulations.

 23        55.      Defendants sent or caused to be sent hundreds or thousands of these

 24 advertisements exemplified by Exhibit A. Plaintiff and each Class Member received at

 25 least one of them.

 26        56.      Each of the foregoing advertisements violated the TCPA because they

 27 failed to contain the opt-out notice required by 47 U.S.C § 227(b)(1)(C)(iii); 47 C.F.R.

 28 § 64.1200(a)(4)(iv); and 47 C.F.R. § 64.1200(a)(4)(iii).


                                                   11
Case 8:19-cv-01709-DOC-ADS Document 1 Filed 09/06/19 Page 12 of 13 Page ID #:12



  1        57.    Accordingly, Plaintiff and the members of the Class are entitled to
  2 statutory damages under 47 U.S.C. § 227(b).

  3        58.    If it is found that Defendants willfully or knowingly sent or caused to be
  4 sent fax advertisements to Plaintiff and the members of Class in violation of the TCPA,

  5 such as Scientiae’s continued practices after getting sued in the Illinois Junk-Fax Case,

  6 Plaintiff requests an increase by the Court of the damage award against Defendants,

  7 described in the preceding paragraph, to three times the amount available under 47

  8 U.S.C. § 227(b)(3)(B), as authorized by 47 U.S.C. § 227(b)(3) for willful or knowing

  9 violations.

 10        59.    Furthermore, Plaintiff and members of the Class are entitled to an order
 11 enjoining Defendants’ violations of the TCPA under 47 U.S.C. § 227(b), because:

 12 Defendants have violated their TCPA rights and Defendants’ duties owed to them

 13 under the statute; Defendants’ violations continue and will continue to violate the

 14 statutory rights of Plaintiff and Class Members and others in the future; there is no

 15 fully adequate remedy at law for Defendants’ conduct; irreparable injury will be

 16 suffered unless an injunction is issued to stop Defendants from violating the TCPA;

 17 any potential injury to Defendants attributable to an injunction is outweighed by the

 18 injury that Plaintiff and Class Members and the public will suffer if such injunction is

 19 not issued; and the injunction would not be adverse to the public interest.

 20        WHEREFORE, Plaintiff, for itself and all others similarly situated, requests
 21 judgment against Defendants, jointly and severally, as follows:

 22        A.     certify this action as a class action and appoint Plaintiff as Class
 23 representative;

 24        B.     appoint the undersigned counsel as Class counsel;
 25        C.     award damages of $500 per TCPA violation per facsimile pursuant to 47
 26 U.S.C. § 227(a)(3)(B);

 27        D.     award treble damages up to $1,500 per TCPA violation per facsimile
 28 pursuant to 47 U.S.C. § 227(a)(3);


                                                 12
Case 8:19-cv-01709-DOC-ADS Document 1 Filed 09/06/19 Page 13 of 13 Page ID #:13



  1        E.     enjoin Defendants and their contractors, agents, and employees from
  2 continuing to send TCPA-violating facsimiles pursuant to 47 U.S.C. § 227(a)(3)(A);

  3        F.     award class counsel reasonable attorneys’ fees and all expenses of this
  4 action and require Defendants to pay the costs and expenses of class notice and claim

  5 administration;

  6        G.     award Plaintiff an incentive award based upon its time expended on behalf
  7 of the Class and other relevant factors;

  8        H.     award Plaintiff prejudgment interest and costs; and
  9        I.     grant Plaintiff all other relief deemed just and proper.
 10                                     JURY DEMAND
 11        Plaintiff requests a trial by jury.
 12                     DOCUMENT PRESERVATION DEMAND
 13        Plaintiff demands that Defendants take affirmative steps to preserve all records,
 14 lists, electronic databases, or other itemization of telephone or fax numbers associated

 15 with the Defendants and the communication or transmittal of advertisements as alleged

 16 herein, including records of third parties engaged by Defendants to send the faxes.

 17
      DATED: September 6, 2019            EDWARDS POTTINGER LLC
 18

 19                                       By: /s/ Seth M. Lehrman
                                                Seth M. Lehrman
 20                                       Attorney for Plaintiff
                                          RETINA ASSOCIATES MEDICAL GROUP,
 21                                       INC.
 22

 23

 24

 25

 26

 27

 28


                                                 13
